DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is filed on April 19, 2021, and the claims 1 -8 are pending for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Croslin (5,881,048), in view of Tang (US 2018/0253346 A1).
Regarding claim 1,
Croslin teaches, an estimation method executed by an estimation apparatus configured to estimate a failure location in a service path that is a communication line or a communication path configured in a communication network, the estimation method comprising (see fig. 1, and col. 2 line 20-30, Determining and representing the maximum spans in a network that can be restored with a single restoration route (i.e., failure spans). & col. 4 line 63-66, Outage or disruption of telecommunications traffic occurs, such as a failure 40, the nodes 12-17 that couple to trunks or circuits impacted by the disruption recognize the disruption.): 
generating information regarding success or not success in a connectivity checking test between "N (N is equal to or greater than two)" nodes in a case in which a failure occurs at one or more locations in a verification target path including the N nodes, the information being generated as pattern information for each failure location in advance (see fig. 2, and col. 5 line 37-65, a physical connection between two nodes (i.e. Called, N=2), representing any type and any capacity of communications between the nodes., traffic passes through the path is called successful, and the traffic does not pass through is called failure. And;
see col. 7 line 63-65, the computer 32 first identifies and determines failure spans for stranded network non-rings; and
col. 8 line 4-12, The nodes AAA-CCC, some DS-1 types nodes have a lower capacity trunk, and DS-3 type nodes have a high capacity trunk- this a pattern.
Note: Verification target path= node to node connection (i.e. inter-node connection)
Service path= user (32) and node connection (AAA, BBB, CCC) etc.)
selecting "M (M is equal to or greater than two)" network devices configuring the service path from among a plurality of network devices in the communication network in accordance with occurrence of the failure (see fig. 8 (502-504), and col. 10 line 54-60, computer selects first AAA nodes then followed by BBB, CCC (i. e. M=2 or more) within the stranded network ring category, Note: Ring category is equating as M type device (i.e. M=2 or greater), Non-Ring category node is equating as N type node. All nodes are network nodes/devices.); 
executing the connectivity checking test between the selected network devices (see col. 11 line 17-19, the computer 32 recognizes that the nodes AAA, BBB and CCC form a stranded network ring. The computer 32 designates the stranded network string 50 as a failure span, and marks each link 51-53 as used); and 
Croslin does not explicitly teach,
comparing a checking result of the connectivity checking test with the pattern, information that satisfies "N = M" in the pattern information generated in advance; and
estimating the failure location in the service path based on the failure location associated with the pattern information that satisfies "N = M" in a case in which the pattern information that satisfies "N = M" matches the checking result.  
In analogous art,
Tang teaches, 
comparing a checking result of the connectivity checking test with the pattern, information that satisfies "N = M" in the pattern information generated in advance (see para [0048] a stuck-at fault at the location of one of the defect candidates and simulate the failing test patterns to derive simulated test responses. It should be noted other types of fault models can be employed by the simulation subunit as well. The simulated test responses are then compared with the observed test responses.);
estimating the failure location in the service path based on the failure location associated with the pattern information that satisfies "N = M" in a case in which the pattern information that satisfies "N = M" matches the checking result (see para [0049] a stuck-at fault at the location of one of the initial defect suspects and simulate the passing test patterns to derive simulated test responses. The simulated test  responses are then compared with the observed test responses. When matched, the initial defect suspect may be designated as a final defect suspect.
and para [0050] the analysis subunit 330 analyzes the simulation results to determine the first set of defect suspects based on the final defect suspects. The analysis subunit 330 may calculate certain ranking metrics and rank the final defect suspects (i.e. called failure path as well as node).).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify to estimate a path failure of Croslin with comparing a checking result of the connectivity checking test with the pattern of Tang. A person of ordinary skill in the art would have been motivated to do this to detect a root cause in which the path failure is occurred (Tang: [0003]-[0004]). 
Regarding claim 6,
Croslin and Tang teach claim 1,
Croslin teaches, wherein the network devices are at least either physical nodes or logical nodes in the communication network (see col. 4 line 26-44,  A "node" as used generally herein, refers to a physical link in a network, representing a terminal or system which may serve any of a number of functions. And A "trunk," as generally used herein, is a logical channel of communications capacity that traverses one or more nodes and one or more links between nodes (e.g., DS-0, DS-1, DS-3, etc.).  


Claim 7 recites all the same elements of claim 1, but a system claim rather than a method claim. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.
Claim 8 recites all the same elements of claim 1, but a computer program product rather than a method. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Croslin (5,881,048), in view of Tang (US 2018/0253346 A1), and further in view of Soneda (US 2015/0023213 A1).
Regarding claim 2,
Croslin and Tang teach claim 1,
Croslin and Tang fail to teach, wherein the number of the nodes in the verification target path is greater than the number of network devices in the service path including a maximum number of network devices among a plurality of the service paths configured in the communication network.
In analogous art,
Soneda teaches,  
wherein the number of the nodes in the verification target path is greater than the number of network devices in the service path including a maximum number of network devices among a plurality of the service paths configured in the communication network (see para [0105] a failure occurs in a node apparatus, when the number of node apparatuses in the cluster to which the node apparatus having the failure belongs is equal to or greater than a prescribed ratio to the maximum number of cluster nodes, a cluster merger process is performed for the cluster to which the node apparatus having the failure belongs.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify to estimate a path failure of Croslin with Tang further with the number of the nodes in the verification target path is greater than the number of network devices of Soneda. A person of ordinary skill in the art would have been motivated to do this to merge a new node when the targeted node is failure (Soneda: [0104]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Croslin (5,881,048), in view of Tang (US 2018/0253346 A1), and further in view of Chauhan (US 2014/0304361 A1).
Regarding claim 3,
Croslin and Tang teach claim 1,
Croslin and Tang fail to teach, wherein a first network device of the network devices configuring the service path transmits a request message to a second network device of the network devices configuring the service path in the connectivity checking test.  
In analogous art,
Chauhan teaches, 
wherein a first network device of the network devices configuring the service path transmits a request message to a second network device of the network devices configuring the service path in the connectivity checking test  (see para [0246] receives the request is also assigned the partition that will store the session, and the packet processing engine 548 on the core 505 may hold the request until a response is received. note: partition is inherently taught a connection request between nodes.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify to estimate a path failure of Croslin with Tang further with transmits a request message of Chauhan. A person of ordinary skill in the art would have been motivated to do this to distribute a packet over multiple nodes (Chauha : [0002]).  
Regarding claim 4,
Croslin and Tang teach claim 3, 
Croslin and Tang fail to teach,  wherein the second network device configuring the service path transmits a response message to the first network device configuring the service path or the estimation apparatus in the connectivity checking test. 
In analogous art,
Chauhan teaches, 
wherein the second network device configuring the service path transmits a response message to the first network device configuring the service path or the estimation apparatus in the connectivity checking test (see para [0247] a response to the requestor core with information for the service.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify to estimate a path failure of Croslin with Tang further with transmits a response message of Chauhan. A person of ordinary skill in the art would have been motivated to do this to distribute a packet over multiple nodes (Chauha : [0002]).  
Regarding claim 5,
Croslin and Tang teach claim 3, 
Croslin and Tang fail to teach, wherein the request message is a message of ping or traceroute using Internet Control Message Protocol (ICMP).  
In analogous art,
Chauhan teaches, 
wherein the request message is a message of ping or traceroute using Internet Control Message Protocol (ICMP) (see para [0143] the first agent 120 intercepts network layer requests such as Internet Control Message Protocol (ICMP) requests (e.g., ping and traceroute)).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify to estimate a path failure of Croslin with Tang further with the request message is a message of ping or traceroute using Internet Control Message Protocol (ICMP) of Chauhan. A person of ordinary skill in the art would have been motivated to do this to distribute a packet over multiple nodes (Chauha : [0002]).  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443